In this case the court decided that a vice chancellor is not au- ♦ . thorised to treat a regular order of the chancellor made upon appeal, as a nullity ; on the ground that the chancellor was interested in the cause, as a stockholder of a corporation which was a party to the suit.
That such an order is not void, but voidable only by an appeal to the court of errors.
Order suppressing depositions reversed ; but the order to close the proofs vacated or opened for the purpose giving the complainants an opportunity to cross examine the witnesses. Neither party to have costs as against the other.